Citation Nr: 1814817	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-61 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent prior to November 2, 2016, and 70 percent from November 2, 2016.

2.  Entitlement to service connection for otitis media.

[The issues of entitlement to an effective date prior to July 19, 2013, for the grant of service connection for tinnitus and for right ear hearing loss are addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Appellant represented by:	Mary-Christy Fisher, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a November 2016 rating decision, the RO increased the rating for PTSD (previously characterized as anxiety disorder) from 50 percent to 70 percent, effective November 2, 2016.

In May 2017, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In testimony at the May 2017 Board hearing, prior to the promulgation of a decision by the Board, the Veteran affirmed that he wished to withdraw the appeal for entitlement to a higher rating for PTSD.

2.  In testimony at the May 2017 Board hearing, prior to the promulgation of a decision by the Board, the Veteran affirmed that he wished to withdraw the appeal for entitlement to service connection for otitis media.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to an increased rating for PTSD, currently evaluated as 50 percent prior to November 2, 2016, and 70 percent from November 2, 2016, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for otitis media have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Oral testimony reduced to writing in a transcript of the testimony is sufficient to satisfy the requirement of 
§ 20.204.

During the pendency of the appeal, at the May 2017 Board hearing, the Veteran affirmed that he elected to withdraw the issues of entitlemen to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent prior to November 2, 2016, and 70 percent from November 2, 2016, and entitlement to service connection for otitis media, from appellate consideration.  As noted above, a transcript of the Board hearing testimony is of record.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating for PTSD, currently evaluated as 50 percent prior to November 2, 2016, and 70 percent from November 2, 2016, is dismissed.

The appeal as to the issue of entitlement to service connection for otitis media, is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


